Mr. President, it is good to see you presiding over this session of the General Assembly. We know that we are in very able hands, and I look forward to working closely with you. We also salute the Secretary-General, Mr. António Guterres, for his leadership. I am confident that he will chart an intelligent course for us to make the changes we wish to see in the United Nations.
Mr. President, you have proposed for this session the theme “Focusing on people: Striving for peace and a decent life for all on a sustainable planet”, which takes us back to the very beginning of the Charter of the United Nations, written on behalf of the peoples of the world. To this day, the United Nations symbolizes great hope around the globe — hope for peace, hope for justice and hope for a life of dignity and decency, which represent the basic ambition of every human being. Yet fulfilling these hopes remains elusive for millions, and for millions of others those hopes have been shattered.
Intolerance and nationalism were the drivers of the Second World War, and the Organization was founded in response to them. It is a place where we seek solutions together, instead of pursuing nationalist agendas. Only by embracing this understanding will we be able to achieve the best results at the United Nations. The horrors of armed conflict — the tragedy of the Second World War in particular — led the founding nations to pledge to save succeeding generations from the scourge of war. We have make a collective commitment to removing threats to peace and to suppressing acts of aggression. But today we often manage and contain armed conflict rather than preventing it in the first place. We must do better.
This year we have the opportunity to take a historic step forward. For the first time since the creation of the United Nations, we can give an international tribunal jurisdiction over the crime of aggression. The most serious forms of the illegal use of force will be punishable. The tribunal in charge — and the centrepiece of our common fight for accountability — will be the International Criminal Court (ICC). I appeal to those assembled here today to live up to the commitment we made when we signed onto the United Nations Charter. Let us enforce the prohibition of the illegal use of force by making it punishable in the highest court of criminal law we have.
Next year, we will celebrate the twentieth anniversary of the ICC. With jurisdiction over the most serious violations of international law, the establishment of the Court was an enormous achievement, but, today, it still lacks universality. There remains therefore a significant impunity gap. A very large number of people in the world do not benefit from its legal protection.
These people must not be left without hope. They too deserve real prospects for justice. The people of Syria, for example, have suffered unspeakable violence. The crimes committed against them have been atrocious. And the silence with which we met those atrocities for so long puts us all to shame. But finally, late last year, we came together to create a real possibility for justice — the International, Impartial and Independent Mechanism to Assist in the Investigation and Prosecution of those Responsible for the Most Serious Crimes under International Law committed in the Syrian Arab Republic since March 2011, the accountability mechanism established by the General Assembly in resolution 71/248. The Mechanism itself will not conduct criminal proceedings against perpetrators. But it could be critically important in the preparation of case files for prosecution in courts with jurisdiction. This is a decisive step forward. A key to the Mechanism’s success will be strong support from us, the States Members of the United Nations — politically, by insisting on the importance of justice as part of political solutions; financially, by providing sustainable funding; and substantively, by sharing information and evidence of crimes that are in our possession.
Accountability for the worst crimes imaginable, whether committed in Syria or elsewhere, is essential. But the truth is that there is no remedy and no compensation for these crimes. Prevention is the only effective form of protection. We look in particular to the Security Council for leadership. I thank the 113 States that have joined us in supporting the code of conduct regarding Security Council action against genocide, crimes against humanity and war crimes. Together, we represent a strong majority of States expecting effective action from the Council aimed at ending and preventing such crimes. This pledge could not come at a better moment. The Secretary-General has made prevention a key priority in his agenda, and applying the Code of Conduct works best when there is productive interplay between him and the Security Council.
Never before have the needs for humanitarian assistance been as great as they are today. And never before have we seen such a significant shortfall in our response. The so-called forgotten crises are those that may need our attention the most. Yet our collective attention span barely does justice to even the most visible of emergencies.
Armed conflict remains a key driver of displacement, human suffering and instability. But there are numerous other factors that make people leave their homes. Today, unprecedented numbers of people are on the move across the globe. Across the backdrop of history, there have been various periods of mass migration and there is ample evidence that migration has been a positive and enriching factor for receiving societies. But mass movements of people and irregular migration in particular also tend to create anxiety and fear. Taking these reactions seriously is crucial to overcoming them.
My son, Leonard, entered kindergarten last year. Two children in his group are refugees from Syria. As a mother, I reflected on how this might influence him and his development. What happened was that he quickly learned a few words in Arabic and he knows what a Syrian birthday cake tastes like. He also understands now that there are kids who spend every single night thinking that their house might be bombed.
We place high hopes in the global compact for safe, orderly and regular migration that we will adopt together next year. I echo the call of the Secretary- General: migration must be an option, not a necessity. Irregular migrants are particularly vulnerable to exploitation and abuse. Human trafficking and modern slavery are perhaps the greatest human rights scandal of our time. They are also a global phenomenon and they particularly thrive in circumstances that create high levels of vulnerability. As is the case so often, women and girls are disproportionately affected. Many decades ago, we agreed on the abolition of slavery in all its forms. The relevant legal norm requires universal application. And yet the reality is that there is a disturbing level of impunity for the commission of these acts.
We must no longer accept this paradox. Human trafficking and modern slavery are not just crimes, they are also a profitable form of organized crime. We therefore see great potential here in applying the tools developed to combat other forms of organized crime. Following the money can lead us to the perpetrators of these crimes. In this regard, Liechtenstein is prepared to share the expertise it has acquired as a financial centre committed to international standards of transparency and accountability.
The people whom we serve look to us to reduce risks and defuse tensions. Yet the world is spiralling towards a new arms race. We are facing increased risks of self-destruction, including the unspeakable horror of the use of nuclear weapons. Most of us remember the shocking pictures of Hiroshima and Nagasaki in August 1945 from our history books. The United Nations was built on the ashes of Hiroshima and Nagasaki and on the promise of “never again”, but, owing to collective complacency, we have not delivered on that promise.
This week we have changed course for the better with the signing of the Treaty on the Prohibition of Nuclear Weapons. Without any doubt, it will take time to see the Treaty’s effects on nuclear stockpiles. Nevertheless, setting a number of important legal benchmarks that will become binding norms is great progress. Nuclear weapons are prohibited and should be eliminated. Their use can never be justified. The suffering that they cause runs counter to fundamental principles of humanity, the basic tenets of international humanitarian law and the dictates of public conscience. On Wednesday, I signed the Treaty on behalf of Liechtenstein as one of 50 signatory States. Together we extend a hand to those who so far have chosen to stand apart. We need their commitment to succeed in finally ridding the world of nuclear weapons.
I have had the privilege to address the General Assembly eight times. On each of those occasions,
I have talked about a particular aspect of the work of the United Nations that is of special significance to me — full gender equality. The progress made in the past few decades has significantly slowed, both internationally and back home. That is a disturbing trend. Commitments have gone unfulfilled and strategies have turned out to be little more than empty promises. The achievements that nobody questioned 20 years ago are now under attack. The level of political participation has decreased, and the statistics on gender pay gaps are still shocking. Yet I remain not only committed but optimistic, simply because I strongly believe that many of our common goals will become achievable only if we indeed achieve gender equality. In the Sustainable Development Goals, the domestic and the international come together. If there is one area in which the United Nations must show the way, this is certainly it.
The work of the United Nations can seem abstract. Explaining its relevance to our citizens at home and to our children can be a challenge. There are topics that make that task much easier, however; for example, climate change. Everyone understands what is at stake in that discussion. If we cannot live on our planet, no one will prosper, irrespective of nationality, gender or economic wealth. And no country, large or small, can tackle the problem on its own. The Paris Agreement on Climate Change does not end the threat of climate change, but it is our only realistic hope for addressing the issue together. I therefore experienced great satisfaction when I deposited Liechtenstein’s instrument of ratification earlier this week. Indeed, it is something I will be proud to share with my children.